McGINLEY, Judge,
dissenting.
I respectfully dissent. A remand in the present case is unnecessary because the record indicates only one prior forfeiture (of a pickup truck) on the part of BPG and no prior forfeitures on the part of SAS. This is insufficient to establish a pattern of conduct that would indicate that either BPG or SAS has intentionally allowed their vehicles to be used for illegally dispensing beer. Accordingly, I believe the forfeiture of the vehicles, valued at more than $100,000.00, to be an excessive fine and prohibited by the Eighth Amendment. I would reverse.